Citation Nr: 1821548	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lymphatic system cancer claimed as Hodgkin's Lymphoma but adjudicated as Non-Hodgkin's Lymphoma.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2013 rating decision issued by the RO in Philadelphia, Pennsylvania.

The Veteran had requested a videoconference hearing before a Veterans Law Judge to be held at the RO.  However, in a February 2015 correspondence he withdrew his hearing request.

The Board remanded this matter in December 2016 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for Hodgkin's Lymphoma, or Hodgkin's disease, as a result of exposure to herbicides while stationed in Thailand and Guam.  He neither claims Vietnam service, nor does the evidence reflect such service.  Although the Veteran claims and the evidence shows that he was diagnosed with Hodgkin's Lymphoma in March 2012 after undergoing surgical biopsy for left axillary lymph node swelling, the RO has adjudicated this claim as Non-Hodgkin's Lymphoma (NHL).  As both diseases are subject to the presumptive provisions for service connection secondary to herbicide exposure, such error by the RO is harmless.  However the RO is alerted to this discrepancy in the diagnosis reported in its adjudications.

In the December 2016 Board remand, the Board asked the AOJ to verify the Veteran's claimed exposure to herbicides, to include Agent Orange, through the U.S. Army Joint Services Records Research Center (JSRRC) for his Thailand service.  This action was completed in April 2017.  However, the Board did not request and the AOJ did not seek verification from the JSRRC regarding the Veteran's alleged herbicide exposure while he served in Guam.  Notably, in his April 2012 correspondence, the Veteran indicated that he saw chemicals being sprayed on base and was exposed to herbicides walking and jogging on base while he was stationed in Guam.  Accordingly, the Board finds that a remand is necessary to attempt to verify whether the Veteran was exposed to Agent Orange while he was stationed in Guam.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Guam.  Any response from JSRRC should be associated with the record. 

2. Arrange for any further development indicated by the development ordered above.

3. Then review the record and readjudicate the claim.  If the claim remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




